Citation Nr: 9907856	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
bronchitis.

2.  Entitlement to service connection for a heart disability 
as secondary to the veteran's service connected chronic 
bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in May 
1995, but was remanded at that time for additional 
development.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  Pulmonary function testing conducted in September 1995 
demonstrates that the veteran's Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) was 72 percent of predicted. 

2.  The claim for service connection for a heart disability 
as secondary to service-connected bronchitis is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation. 


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation of 
10 percent for chronic bronchitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6600 (effective prior to October 7, 1996); 38 C.F.R. 
§§ 4.7, 4.97a, Diagnostic Code 6600; 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996) (effective October 7, 1996).

2.  The claim for entitlement to service connection for a 
heart disability as secondary to service connected chronic 
bronchitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
(compensable) evaluation for chronic 
bronchitis.

Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The regulations governing the evaluation of bronchitis were 
changed during the course of the veteran's appeal, effective 
October 7, 1996.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the RO has 
already applied the new regulations in a March 1997 
supplemental statement of the case, the Board will also 
review the veteran's claim under both the old and new 
regulations, and if one version results in a more favorable 
outcome to the veteran's claim, that version will be applied.  

Under the regulations in effect prior to October 7, 1996, 
pronounced chronic bronchitis with copious productive cough 
and dyspnea at rest, pulmonary function testing that showed a 
severe degree of chronic airway construction, and symptoms of 
associated severe emphysema or cyanosis and findings of right 
sided heart involvement were evaluated as 100 percent 
disabling.  Severe chronic bronchitis with severe productive 
cough and dyspnea on slight exertion and pulmonary function 
tests indicative of severe ventilatory impairment was 
evaluated as 60 percent disabling.  Moderately severe chronic 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction was evaluated as 30 percent disabling.  
Moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
rales was evaluated as 10 percent disabling.  Mild chronic 
bronchitis with sight cough, no dyspnea, and few rales was 
evaluated as zero percent disabling.  38 C.F.R. § 4.97, Code 
6600 (1996).  



Under the regulations currently in effect, chronic bronchitis 
productive of symptomatology in which the FEV-1 is less than 
40 percent of predicted value, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is less than 40 percent, or DLCO is less than 40-
percent predicted, or the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
there are episode(s) of acute respiratory failure, or 
outpatient oxygen therapy is required, a 100 percent rating 
is warranted.  When there is a FEV-1 of 40- to 55-percent 
predicted, or an FEV-1/FVC of 40 to 55 percent, or a DLCO 
(SB) of 40- to 55-percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent rating is warranted.  An FEV-1 of 56- to 
70-percent predicted, or FEV-1/FVC of 56 to 70 percent, or a 
DLCO (SB) 56- to 65-percent predicted warrants a 30 percent 
rating.  An FEV-1 of 71- to 80-percent predicted, or FEV-
1/FVC of 71 to 80 percent, or a DLCO (SB) 66- to 80-percent 
predicted is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.97a, Code 6600.  

The new rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

A review of the record shows that entitlement to service 
connection for chronic bronchitis, on history, was 
established in a December 1950 rating decision.  A zero 
percent evaluation was assigned for this disability, which 
currently remains in effect. 

The veteran was afforded VA examinations in September 1991 
and October 1991.  In the September 1991 ear, nose, and 
throat examination, the veteran complained of shortness of 
breath, as well as constant mucus and phlegm in his mouth and 
throat.  On examination, the nose, sinus, mouth, and throat 
were within normal limits.  On examination in October 1991 
the veteran complained of shortness of breath and production 
of phlegm.  He had a history of left lung surgery.  There was 
shortness of breath after one flight of steps.  On 
examination, the veteran's lung was clear to auscultation and 
percussion.  In summary, the examiner stated that the 
examination was unremarkable.  Further studies were 
recommended.  The diagnosis was chronic obstructive pulmonary 
disease by history.  

The veteran was afforded a VA examination of the trachea and 
bronchi in May 1992.  He was noted to have been discharged 
from the service 47 years earlier.  His only problem since 
that time was pleural effusion and tumors in 1966.  He took 
no pulmonary medications.  He had smoked for 20 years, but 
had stopped more than 25 years earlier.  The veteran coughed 
approximately a shot glass of phlegm daily.  He did not have 
any wheezing.  He could get short of breath after one flight 
of steps, but could continue to walk slowly.  

On examination, the veteran had normal chest excursion.  
There were bibasilar dry inspiratory crackles.  His heart 
demonstrated a regular rhythm without murmurs or gallops.  
His extremities were without clubbing or edema.  There was no 
evidence of cor pulmonale.  He did not have a history of 
asthma, there was no evidence of cyanosis or clubbing of the 
extremities, and there was no evidence of an infectious 
disease.  The diagnosis was deferred pending the results of 
pulmonary function tests and a chest X-ray study.  

The veteran underwent a VA X-ray study of his chest in May 
1992.  An examination of his chest in multiple projections 
demonstrated no abnormalities of the heart or lungs.  The 
impression was negative chest. 

Pulmonary function tests were conducted in June 1992.  Forced 
Expiratory Volume (FEV-1) was 99 percent of predicted, and 
FEV-1/FVC was 86 percent of predicted. DLCO could not be 
performed due to technical reasons.  The veteran's effort was 
described as fair to poor. 

In a June 1992 letter, a private doctor stated that he had 
first examined the veteran in October 1984 after he had 
slipped and fallen on his lateral chest.  He had a history of 
an open pleural biopsy and a lung biopsy in 1966.  The 
veteran had last been seen in April 1992, at which time his 
chest was clear.  There was no edema of the extremities.  

The veteran underwent a VA examination in October 1992.  He 
was noted to have stopped smoking 30 years previously.  He 
had an episode of coughing blood repeatedly for about three 
weeks in 1943.  Nothing much was discovered on a workup at 
that time.  Since then, he had phlegm on a daily basis with 
specks of blood.  In 1966, he had a pleural effusion, and two 
small tumors were removed from his left side.  He did not 
cough during the examination, but he had remarkable bilateral 
crackling rales one third of the way up posteriorly.  There 
was no wheezing or rhonchi.  He had regular sinus rhythm of 
the heart at 80, no murmurs, and no leg edema.  

A May 1992 X-ray study was reviewed, and it revealed left 
lower lobe pleural thickening, which was mild.  There was no 
evidence of cor pulmonale, asthma, cyanosis or clubbing.  
There was dyspnea at one flight of stairs, and no evidence of 
infectious disease.  The findings of the June 1992 pulmonary 
function testing were noted, although they were mistakenly 
dated January 1992.  The diagnosis was possible interstitial 
fibrosis, or possible bilateral bronchiectasis of the lower 
lobe, as evidenced by impressive crackles.  

The veteran was afforded a VA pulmonary examination in July 
1995.  He reported a history of bronchitis for the past 50 
years or so, with shortness of breath, coughs, and 
considerable phlegm.  At the present time, he was short of 
breath.  He had trouble climbing steps, and had cough and 
sputum off and on.  On examination, cor pulmonale were not 
present.  There was no evidence of cyanosis or clubbing of 
the extremities.  He had a productive cough off and on, but 
it was not productive during the examination.  The veteran 
reported dyspnea on exertion.  The diagnosis was status post 
thoracotomy for non-neoplastic tumor that was treated after 
surgery as if it was tuberculosis, but without a diagnosis 
for tuberculosis.  

The veteran underwent additional VA pulmonary function 
testing in September 1995.  His FEV-1 was 104 percent of 
predicted, his FEV-1/FVC was 83 percent of predicted, and the 
DLCO was 72 percent of predicted.  There was fairly good 
effort and comprehension by the veteran.  The physician's 
interpretation was that the static lung volumes were normal, 
and that the dynamic lung volumes demonstrated a mild 
reversible obstruction.  The DLCO was referred to as normal.  
There had been no significant changes since June 1992.  The 
impression was mild reversible obstructive lung disease. 

Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  



An allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The Board finds that the evidence supports entitlement to an 
increased (compensable) rating under the regulations 
currently in effect.  These regulations state that a DLCO in 
the range of 66 percent to 80 percent of predicted warrants a 
10 percent evaluation.  The September 1995 pulmonary function 
testing found that the DLCO was 72 percent of predicted.  In 
spite of the physician's interpretation of this reading as 
normal, the Board is not at liberty to ignore this 
regulation.  Therefore, a 10 percent rating for the veteran's 
chronic bronchitis is warranted.  38 C.F.R. § 4.97a, Code 
6600.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the veteran's chronic bronchitis, 
but this is not demonstrated by the evidence.  None of the 
pulmonary function test results demonstrate the readings 
required for a 30 percent rating under the regulation 
currently in effect.  38 C.F.R. § 4.97a, Code 6600.  

Furthermore, the evidence does not show that the veteran has 
a persistent cough throughout the day, and although he has 
some sputum production, it is not enough to be considered 
considerable.  His dyspnea on exertion is not considerable, 
and does not require him to stop and rest.  Finally, the most 
recent X-ray study of the chest was normal.  Therefore, the 
veteran's symptomatology does not more nearly resemble that 
required for the next highest evaluation, and the criteria 
for a 30 percent rating under the regulation in effect prior 
to October 1996 have not been met.  38 C.F.R. §§ 4.7, 4.97 
Code 6600 (1996).  

The appellant's chronic bronchitis has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding referral of the case 
to the Director of the VA Compensation and Pension Service 
for consideration of an evaluation in excess of 10 percent on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to an 
increased (compensable) evaluation of not more than 10 
percent for chronic bronchitis in accordance with pertinent 
governing criteria.


II.  Entitlement to service connection 
for a heart disability as secondary to 
service-connected chronic bronchitis.

Criteria

A disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
claim does not need to be conclusive, but only possible in 
order to be well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The appellant has the burden of 
submitting evidence to show that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Initially, the Board notes that the service medical records 
are completely negative for evidence of a heart disability.  
A January 1944 chest X-ray shows that the veteran's heart was 
normal in size and shape.  

The post service medical evidence includes the findings of a 
September 1989 VA examination.  This examination was negative 
for a heart disability.  A chest X-ray taken at this time 
showed that the heart was unremarkable.  

The veteran underwent an additional VA examination in October 
1991.  There was no diagnosis of a heart disability, but a 
cardiac evaluation was recommended.  

The veteran was afforded a VA examination in October 1992.  A 
May 1992 X-ray study of the chest was reviewed, which 
revealed left lower lobe pleural thickening that was mild, 
but that obscured the left heart border at the diaphragm and 
made it difficult to decide if cardiomegaly was present.  
There was no diagnosis of a heart disability.  

The veteran underwent a VA examination of the heart in July 
1995.  There was no known heart disease.  There was no clear 
anginal pattern, although the examiner was unable to exclude 
a pressure in the chest that he described along with dyspnea 
on exertion.  The heart was not clinically enlarged.  S1 and 
S2 were normal, and there was a 2/6 mid systolic ejection 
murmur at the apex.  There was no S3, S4, or diastolic murmur 
heard.  He had no clubbing, cyanosis or edema of the 
extremities.  An electrocardiogram (EKG) revealed a normal 
sinus rhythm, with anterolateral T-wave inversions.  

The examiner stated that it was not clear what was the cause 
of the veteran's dyspnea.  Further testing was ordered due to 
the question of heart disease and as a result of the abnormal 
electrocardiogram.  At present, there was no definite 
evidence of heart disease, and the shortness of breath could 
not be attributed to heart disease.  However, the question of 
left ventricular dysfunction and the question of ischemic 
heart disease with a possible anginal equivalent would be 
addressed on the pending tests.  

Additional VA examination of the heart was conducted in 
October 1995.  A thallium stress test showed inferolateral 
reversible defect consistent with ischemia.  An 
echocardiogram showed normal left ventricular function.  
Additional work-up of the dyspnea was recommended, as this 
was probably due to intermittent myocardial ischemia.  
Cardiac catheterization was noted to be scheduled for 
December 1995.  

In a February 1997 medical opinion, a VA doctor stated that 
based on the abnormal thallium stress test of September 1995, 
the veteran's dyspnea with exertion could at least in part be 
attributed to ischemia.  However, it was unlikely that this 
was caused by the veteran's pulmonary disease.  

An EKG was obtained in August 1997.  However, it was not 
interpretable due to baseline abnormalities.  

An additional medical opinion was obtained at the request of 
the RO in September 1998.  The examiner stated that the 
veteran's symptoms could be in part due to his ischemia.  It 
was further noted that an EKG had revealed normal left 
ventricular function, which suggested that the veteran's 
service connected bronchitis did not have a significant 
effect on the performance of the heart.  

Analysis

The Board is unable to find that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for a heart disability as secondary to his service 
connected bronchitis.  The service medical records are 
negative for a heart disability, and a heart disability was 
not shown until many years after discharge from service.  The 
initial evidence of a heart disability is the October 1995 VA 
examination, which noted tests results consistent with 
ischemia.  However, this examination did not contain a 
medical opinion that related the ischemia to the veteran's 
chronic bronchitis.  

The February 1997 medical opinion shows that the veteran's 
dyspnea could at least in part be attributed to ischemia, but 
that it was unlikely that this was caused by his pulmonary 
disease.  The September 1998 opinion specifically noted that 
there was normal left ventricular function, which suggested 
the bronchitis did not have a significant effect on the 
performance of the heart.  Additionally, the Board notes that 
it has neither been contended nor shown that a heart 
disability is or has been aggravated by the service-connected 
bronchitis.

As the veteran has not submitted competent medical evidence 
to demonstrate that he has a heart disability that is linked 
secondarily to his service-connected chronic bronchitis, his 
claim is not plausible, and is not well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92 (1993).

Although the considered and denied the appellant's claim on a 
ground different from that of the RO, which denied the claim 
on the merits, the appellant has not been prejudiced by the 
decision. This is because in assuming that the claim was well 
grounded, the RO accorded the appellant greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a heart disability as secondary to the service-connected 
chronic bronchitis.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for a heart 
disability as secondary to service-connected chronic 
bronchitis is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for chronic bronchitis is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a heart disability as 
secondary to service connected chronic bronchitis, the appeal 
is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




- 14 -


- 1 -


